United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3749
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri
Clarence J. Walton,                     *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 1, 2005
                                Filed: July 20, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Clarence J. Walton appeals from the final judgment entered in the District
     1
Court for the Western District of Missouri after a jury convicted him of drug-
conspiracy and drug-possession offenses. Because Walton had a prior felony drug
conviction, the district court sentenced him to the statutory mandatory minimum of
240 months imprisonment and 10 years supervised release on each count, to be served
concurrently. Counsel has moved to withdraw on appeal and has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the evidence was

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
insufficient to convict him and that trial counsel was ineffective. Walton has filed a
pro se supplemental brief, arguing that Apprendi v. New Jersey, 530 U.S. 466 (2000),
and Blakely v. Washington, 124 S. Ct. 2531 (2004), exempt only the “fact” of a prior
conviction from those matters that must be submitted to a jury, and thus other facts--
such as the type of prior conviction and its finality--should have been alleged in the
indictment and submitted to the jury as elements of the offense. For the reasons
discussed below, we affirm the judgment of the district court.

       First, viewing the trial evidence in a light most favorable to the verdict, we find
the evidence supports the jury’s verdict. Walton admitted to selling cocaine base
(“crack”) since 1989; crack and tools of the drug trade were seized at his residence;
and other circumstantial evidence indicated that Walton was the provider of the crack
that two codefendants obtained from Walton’s residence for an undercover officer.
See United States v. Urkevich, 408 F.2d 1031, 1036-37 (8th Cir. 2005) (conspiracy
elements; sufficiency-of-evidence standard of review; jury could reasonably conclude
defendant knowingly participated in conspiracy to distribute methamphetamine based
on evidence that drugs, drug paraphernalia, and tools of drug-trafficking trade were
found in defendant’s residence, and based on witness testimony that defendant sold
and distributed methamphetamine); United States v. Sanchez, 252 F.3d 968, 972 (8th
Cir. 2001) (possession elements).                 Second, we conclude that any
ineffective-assistance claim should be raised in a 28 U.S.C. § 2255 proceeding where
the record can be appropriately developed. See United States v. Santana, 150 F.3d
860, 863 (8th Cir. 1998). Third, Walton’s Sixth Amendment rights were not violated
by the sentence enhancement: a prior felony conviction is a sentencing factor that
need not be pleaded in the indictment or put to a jury, see Apprendi, 530 U.S. at 490,
and both Blakely and United States v. Booker, 125 S. Ct. 738 (2005), reaffirmed
Apprendi’s holding. See United States v. Reeves, No. 04-2356, 2005 S.WL 1366432
at *3 (8th Cir. June 10, 2005). Further, we have rejected the argument that the nature
of a prior conviction is to be treated differently from the fact of a prior conviction.
See United States v. Marcussen, 403 F.3d 982, 984 (8th Cir. 2005).

                                           -2-
      We have also reviewed the record independently for any nonfrivolous issues,
see Penson v. Ohio, 488 U.S. 75, 80 (1988), and we have found none.

     Accordingly, we grant counsel’s motion to withdraw, we deny appellant’s
motion to compel counsel to file a supplemental brief, and we affirm.
                     ______________________________




                                       -3-